Citation Nr: 0515423	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left heel injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for impaired sensation 
of the left heel, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the veteran was initially granted 
service connection for residuals of a left heel injury in 
March 1982.  He requested an increased evaluation for his 
service-connected residuals in March 2000.  By the March 2002 
decision, the RO granted an increased evaluation for the 
residuals of the left heel injury (10 percent).  In January 
2005, the RO reevaluated the veteran's left heel injury and 
awarded a separate 10 percent rating for impaired sensation 
as a residual of the left heel injury.  The veteran has 
appealed the rating for all residuals of the heel injury, 
which now includes the separate 10 percent rating for 
impaired sensation as an injury residual.  Consequently, both 
issues will be considered by the Board.  (Service connection 
for a left ankle disability was granted in March 2004, but 
this disability was granted on the basis that the ankle was 
injured during the veteran's military service at the same 
time as his heel was injured and consequently was not a 
residual of the heel injury.  Therefore, the rating for the 
ankle disability is not before the Board.)


FINDINGS OF FACT

1.  The veteran's residuals of an injury of the left heel 
(other than sensation impairment) are manifested by 
complaints of pain, resulting in no more than moderate foot 
impairment, with no evidence of moderately severe impairment 
or additional functional loss due to pain or other pathology.

2.  The veteran's impaired sensation of the left heel is 
manifested by numbness over the left heel with decreased 
monofilament sensation over the medial and lateral part of 
the heel, resulting in no more than mild impairment, with no 
evidence of moderate or severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left heel injury (other than impairment of 
sensation) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5284) 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for impaired sensation of the left heel have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a (Diagnostic Code 8599-8521) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1969 to 
February 1972.  He also served as a member of a reserve 
component.  During a period of active duty for training 
(ACTDUTRA) in August 1980 he suffered an injury to his left 
heel when it was caught in a turret on a tank.  A review of 
his service medical records (SMRs) reveals that the veteran 
had marked swelling and ecchymosis of the entire left foot 
and ankle region with a skin blister along the medial 
malleolus.  He was placed in a long posterior splint with 
elevation and he received physical therapy for the injury.  

The veteran submitted his original claim for service 
connection for a left heel injury in 1981.  

The veteran was afforded a VA examination in January 1982.  
The physical findings revealed that the contour of both feet 
was normal and symmetrical.  There was a small stellate scar 
of the medial aspect of the left heel without any redness or 
local heat.  Full range of motion of the ankle and foot was 
present.  The veteran ambulated well without a limp.  

The veteran was granted service connection for residuals of a 
left heel injury in March 1982.  He was assigned a 
noncompensable disability rating.  

The veteran submitted his current claim for an increased 
rating in March 2000.  He said that he was experiencing 
limited range of motion, and constant pain that radiated from 
his ankle to his knee.

Associated with the claims file are private treatment records 
from Burlington Clinic and Hospital dated from February 1983 
to August 1995.  The veteran turned his ankle while running 
in February 1983.  X-rays indicated quite a bit of soft 
tissue swelling over the lateral malleolus with no evidence 
of a fracture.  The veteran was treated for recurrent left 
ankle sprains and diagnosed with chronic lateral ankle 
instability.  He underwent a Chrisman-Snook lateral ankle 
reconstruction in June 1995.  The veteran was noted to have 
slight tenderness along the lateral ligament complex with 
normal subtalar motion as well as normal talo-crural motion.  
No sensory deficit was noted in his foot, laterally, and he 
had normal strength in plantar flexion, dorsiflexion, 
inversion, and eversion.  Some diminished sensation medially 
was noted over the area where his toe was crushed.  A 10-
degree talar tilt was noted as well as slight anterior drawer 
sign.

The veteran was afforded a VA examination in July 2000.  He 
reported that he sustained a crush injury to his left foot 
while on ACDUTRA in 1980.  He reported that he sustained 
tissue loss over the medial aspect of the left heel and loss 
of sensation in the ankle/foot.  He reported that he lost 
sensation in his left ankle and foot as a result of the crush 
injury.  As a result of the sensory loss, he experienced 
repeated inversion sprains of the left ankle that eventually 
required surgical reconstruction in 1995.  Subsequently he 
did not experience recurrent sprains, but he had decreased 
range of motion and constant pain.  The veteran described his 
pain in the left ankle and heel as present but not noticeable 
upon arising in the morning, 4/10 after activity throughout 
the day, and 2/10 while non-weight bearing at bedtime.  He 
also reported flares of pain with changes in weather and with 
certain motions.  He reported that he did not use crutches, a 
brace, cane, or corrective shoes.  He denied inflammatory 
arthritis or constitutional symptoms.  

The examiner reported that the veteran's gait was symmetrical 
and not antalgic with objective evidence of pain in the left 
lower extremity during toe walk.  His lower extremities were 
symmetrical with slight decreased left thigh muscle mass.  
The veteran's left ankle and foot were noted to be abnormal.  
There was a 2 x 2-cm stellate slightly depressed, non-tender, 
non-adherent scar over the medial heel.  Posterior tibial 
pulses were intact bilaterally and dorsalis pedis pulses were 
absent bilaterally with good capillary filling.  Skin, hair, 
and nails were noted to be normal.  Sensation was abnormal, 
with touch sensation to a 10-gram monofilament absent in the 
left lateral heel and decreased in the lateral plantar 
surface of the heel.  Sensation was otherwise intact in the 
left leg and foot.  There was no significant ligamentous 
laxity, instability, abnormal movement, erythema, or heat in 
the left ankle.  X-ray of the left calcaneous was abnormal.  
Deformity and indentation was noted along the lateral aspect 
of the calcaneous.  

The examiner opined that the crush injury to the veteran's 
left heel was the proximate cause of sensory impairment in 
the ankle and foot.  He concluded that the veteran's service-
connected crush injury of the left heel, bone, and soft 
tissue structures (including nerves) resulted in a sequence 
of events, which culminated in a chronic ankle condition.  He 
noted that the relative atrophy of the left thigh may be due 
to "favoring" of the left leg because of the foot injuries 
but there was no evidence of functional effect.  Further, he 
concluded that the degenerative arthritis of the left great 
toe may be related to associated changes in weight bearing, 
but the arthritic changes at the MP joint of the left great 
toe did not seem to be clinically significant yet.

A medical opinion was sought from a VA orthopedic specialist 
in January 2001.  The examiner at that time reviewed the 
veteran's medical history and opined that the objective data 
did not support the assertion that the crush injury to the 
veteran's left heel resulted in sensory and proprioceptive 
impairment of the left foot and ankle that ultimately led to 
chronic inversion injuries.  He stated that there was 
insufficient evidence to link the crush injury sustained to 
the left heel in 1980 to the subsequent chronic instability 
of the left ankle diagnosed in 1995, which necessitated ankle 
reconstructive surgery.  It was felt that the veteran's 
current symptoms of reduced range of motion of the left ankle 
and reduced sensation over the lateral heel were likely 
postsurgical findings related to the lateral reconstructive 
procedure.  The veteran's complaint of constant left ankle 
pain, which was worse with activity, was attributable to the 
multiple prior left ankle sprains and his postsurgical 
status.  

Also associated with the claims file are VA outpatient 
treatment reports dated from February 1998 to July 2000.  The 
veteran complained of pain and stiffness in his left ankle 
and calf during an annual health screening in May 2001.  He 
was referred for physical therapy in July 2001.

The veteran submitted additional VA outpatient treatment 
reports dated from August 2001 to August 2003.  The veteran 
received physical therapy for neuropathic foot pain from 
August 2001 to September 2001.  The veteran was fitted with 
bilateral shoe inserts in November 2001.  The veteran was 
seen for left-sided hip pain in December 2001.  He was 
treated for left ankle tenderness in August 2003.  There was 
little feeling on the medial aspect of the left heel below 
the malleolus and tenderness to palpation on the top of the 
foot.  

The veteran was afforded a VA examination in February 2004.  
The veteran was noted to have numbness over his heel.  He had 
decreased monofilament sensation over the medial and lateral 
part of the heel, the lateral part being secondary to his 
ankle reconstructive surgery.  He was tender over the lateral 
part of the ankle just below the lateral malleolus.  There 
was no evidence of any swelling.  He had decreased range of 
motion with dorsiflexion of 10 degrees with normal being 20 
degrees.  Plantar flexion was noted to be normal at 45 
degrees.  Inversion was at least 50 percent decreased on the 
left compared to the right.  His gait was noted to be normal.  
With repetitive flexion of the left ankle, there was no 
evidence of any further limitation due to weakness.  The 
veteran was noted to have mild discomfort when he 
dorsiflexed, but it did not limit the degree of range of 
motion with the repetitive action.  His muscle strength with 
dorsiflexion and plantar flexion appeared to have at least 30 
to 40 percent decrease on the left compared to the right.  

The examiner diagnosed a crush injury to the left heel with 
secondary infection to the soft tissue medially, which healed 
and left an area of decreased sensation and numbness over the 
medial part of the left heel.  He opined that it was more 
likely than not that both the veteran's heel and ankle were 
injured at the same time.  He further opined there was no 
objective data to support the assertion that the crush injury 
to the left heel resulted in sensory and proprioceptive 
impairment of the left foot and ankle that ultimately led to 
the chronic inversion injuries.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

A.  Residuals of Left Heel Injury

The veteran's residuals of a left heel injury have been rated 
under the criteria for foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under this regulatory provision, a 
rating of 10 percent is warranted for a moderate disability 
of the foot; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent 
evaluation.  Id.  With actual loss of use of the foot, it 
will be rated at 40 percent.  Id.

The clinical evidence of record indicates that the veteran's 
left heel injury is manifested by complaints of chronic pain 
and discomfort.  There is no evidence that he veteran suffers 
any functional loss due to pain nor is there any evidence of 
impaired movement of the toes.  There is no evidence of 
significant ligamentous laxity, instability, abnormal 
movement, erythema, or heat due to the heel injury.  (As 
noted in the background set out above, the veteran has 
limitations due to his ankle disability that are not for 
consideration when rating the heel injury.)

In regard to Diagnostic Code 5284, the Board finds that the 
evidence of record does not support a rating higher than the 
current 10 percent.  The veteran's symptomatology is 
consistent with the current 10 percent rating for a 
"moderate" foot injury disability.  In short, his heel 
impairment (other than sensation impairment) does not amount 
to disability that warrants a characterization of 
"moderately severe," as that term is used in Diagnostic 
Code 5284.  The terms "moderate" and "moderately severe" 
are not defined by the regulation, but a review of other 
rating criteria relating to disabilities closely associated 
with the same anatomical area suggests that "moderate" 
disability contemplates the same sort of disability as the 
veteran experiences.  To name a few examples, a 10 percent 
rating (which is the rating assignable under Diagnostic Code 
5284 for "moderate" foot injury) may also be assigned in 
cases where there is hallux valgus that has been surgically 
corrected with resection of a metatarsal head, or hallux 
valgus of such a degree that it is equivalent to amputation 
of a great toe, see 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2004); or where all toes of a foot are hammer toes, see 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004); or where the 
great toe has been amputated without metatarsal involvement, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2004).  The 
veteran's disability, which has been shown to cause only some 
pain that appears to progress somewhat with activity during 
the day does not rise to such levels.  In other words, it is 
not the sort of disability contemplated by the rating 
criteria for a 20 percent rating, in this case under 
Diagnostic Code 5284.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increase.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the veteran has complained of pain in his left 
foot.  VA examination results in July 2000 and February 2004 
and the VA medical opinion sought in January 2001 did not 
find significant objective evidence of disability related to 
the heel.  Rather the veteran's complaint was pain and loss 
of sensation in his ankle and foot.  Moreover, the examiner 
at the veteran's July 2000 examination noted that the veteran 
denied inflammatory arthritis or constitutional symptoms.  
The Board finds that the veteran's symptomatology does not 
rise to a level to require the assignment of a higher 
disability rating under 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  
The veteran's complaints of pain in his left heel are 
contemplated in his current 10 percent disability rating.

B.  Impaired Sensation of the Left Heel

The veteran's impaired sensation of the left heel has been 
rated under the criteria for rating diseases of the 
peripheral nerves, specifically, impairment of the external 
popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Under this regulatory provision, a 10 
percent rating is assigned for mild incomplete paralysis; a 
20 percent rating is assigned for moderate incomplete 
paralysis; and a 30 percent rating is assigned for severe 
incomplete paralysis.  A 40 percent rating is assigned for 
"complete" paralysis, manifested by foot drop and slight drop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  In cases where the 
nerve "involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree."  38 C.F.R. 
§ 4.124a.  

The clinical evidence of record indicates that the residuals 
of the veteran's left heel injury includes numbness over the 
left heel.  At his VA examination in January 2000 the veteran 
reported that he lost sensation in his foot and ankle.  The 
examiner reported that the veteran's touch sensation to a 10-
gram monofilament was absent in the left lateral heel and 
decreased in the lateral plantar surface of the heel.  At the 
February 2004 VA examination, the examiner noted that the 
veteran had decreased monofilament sensation over the medial 
and lateral part of the heel, the lateral part being 
secondary to ankle surgery.  Such symptomatology is not 
consistent with a finding of moderate incomplete paralysis, 
and a 20 percent evaluation is therefore not assignable for 
the left heel sensation impairment.  As noted above, when the 
nerve involvement is only sensory in its effect, the rating 
assigned is normally for "mild" incomplete paralysis.  
38 C.F.R. § 4.124a.  In this case, there is no suggestion by 
medical evidence that the veteran's disability results in any 
problem other than sensation.  Indeed, the RO service 
connected only "impaired sensation," suggesting that other 
impairment due to nerve damage is in fact not part of the 
service-connected disability.  This is consistent with the 
medical findings of sensory abnormality.  There being no 
cause for describing the veteran's sensory impairment as 
"moderate," such as problems like excruciating sensory 
disturbances, see 38 C.F.R. § 4.123 (2004), the Board finds 
that the preponderance of the evidence is against the claim 
for a higher rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for residuals of a left heel injury or 
impaired sensation of the left heel.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  The preponderance of the 
evidence is against the claims for increased ratings.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in July 2003.  The veteran 
was informed that he should obtain and provide copies of 
treatment records, unless he desired the RO's assistance in 
that endeavor.

The veteran was afforded a VA examination in July 2000 and 
February 2004.  An opinion by an orthopedic specialist was 
sought in January 2001.  The RO granted the veteran's claim 
for an increased rating for residuals of a heel injury in 
March 2002 with notice provided that same month.  The RO also 
granted service connection for impaired sensation of the left 
heel in January 2005 with notice provided that same month.

The veteran expressed his disagreement with the March 2002 
rating decision in May 2002.  A statement of the case (SOC) 
was issued in February 2003.  The SOC provided notice to the 
veteran of the statutory provision of the VCAA and the 
regulations adopted by VA to implement VCAA's requirements.  
The SOC also informed the veteran of the facts developed in 
the case, and of the reasoning used in reaching a decision on 
the issue in the case.  A supplemental statement of the case 
(SSOC) was issued in January 2005.  The veteran was provided 
with the regulations used to evaluate his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  By way of the 
documents mentioned above, he has been told what is required 
of him, what VA would do to assist him, and that he needed to 
present pertinent evidence.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA were 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The veteran provided 
private and VA treatment records.  He was afforded two 
examinations and a medical opinion was obtained.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to an increased rating for residuals of a left 
heel injury (other than impaired sensation), currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for impaired sensation of 
the left heel, currently evaluated as 10 percent disabling, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


